Citation Nr: 1115325	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  03-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to accrued benefits based on a claim pending at the time of the Veteran's death for service connection for end stage renal disease, claimed as secondary to service-connected benign urethra stricture.  

2.  Entitlement to accrued benefits based on a claim pending at the time of the Veteran's death for entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound. 

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1945 to December 1946.  He died in August 2001.  The appellant in this case is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which determined that the appellant was not entitled to DIC benefits because she was not legally married to the Veteran for at least one year prior to his death.  Subsequently, in a November 2002 administrative decision, the RO recognized as valid the marriage between the Veteran and the appellant for VA purposes.  

In January 2003, the RO issued a statement of the case (SOC) denying, in part, service connection for the cause of the Veteran's death.  Additionally, in a January 2003 rating decision, the RO denied service connection for end stage renal disease and entitlement to SMC, for the purposes of accrued benefits.  The record shows that the appellant filed her substantive appeal in February 2003.  The Board construed this as a notice of disagreement with the January 2003 decision denying service connection for end stage renal disease and entitlement to SMC, for the purposes of accrued benefits and service connection for cause of the Veteran's death.  The Board remanded the claim in March 2006 for the issuance of a SOC.  The RO issued a SOC in March 2007 and the appellant filed a timely substantive appeal, thereby perfecting the claims on appeal.  

A hearing was held on September 17, 2007, in Portland, Oregon, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To ensure compliance with prior remands.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.           § 3.159 (2009).  

The record reveals that the Board remanded the appellant's claims for appropriate notification in April 2008.  The remand explained that the appellant never received proper notification with respect to her claims for service connection for end stage renal disease and special monthly compensation both for the purposes of accrued benefits.  Furthermore, the appellant did not receive appropriate notification with respect to her claim for service connection for the cause of the Veteran's death.  It was noted that in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The AMC sent the appellant a notification letter in June 2008; however, the letter was returned as undeliverable.  The AMC searched for the correct address and, again, sent a notification letter to another address in September 2009.  However, it was noted that the appellant did not live at the address.  The AMC issued a supplemental statement of the case (SSOC) in December 2009 and sent it to another address.  In response to the SSOC, the appellant listed her current address and that she lived at the address for the past two years.  However, there was no indication that the AMC sent an additional notification letter to the correct address as listed on the December 2009 SSOC.  

In April 2010, the Board remanded the appellant's case to provide the appellant with an appropriate notification letter.  The appellant was sent notification letters in April 2010 and July 2010.  However, the Board notes that the notification letters do not comply with the April 2008 and April 2010 remand directives.  The AMC was specifically requested to provide notification regarding the appellant's claim for service connection for the cause of the Veteran's death and to address the requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The letters listed the conditions for which the Veteran was service-connected at the time of death and noted that the appellant must submit evidence that shows a disability was incurred or aggravated during service and was the primary or contributory cause of death.  However, this is not adequate to comply with the requirements of Hupp, id.  The appellant was not advised regarding the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and was not given an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Finally, the AMC was also requested to provide notice regarding the Veteran's claims of entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound and entitlement to service connection for end stage renal disease, claimed as secondary to service-connected benign urethra stricture, for the purposes of accrued benefits.  The letters do not include any information regarding the evidence required to substantiate a claim for SMC based on the need for aid and attendance or by reason of being housebound or the evidence required to substantiate a claim for service connection on a secondary basis.  

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, the Board finds that the case must be remanded for compliance with the April 2008 and April 2010 remands.    

While the Board regrets that a remand of this matter will further delay a final decision in the claims on appeal, it finds that such action is necessary to ensure that the appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The appellant and her representative should be provided with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to the evidence and information required to substantiate her claims for accrued benefits (including special monthly compensation based on the need for aid and attendance or by reason of being housebound and secondary service connection) and her claim of service connection for the cause of the Veteran's death, to include notice specified by the Court in Dingess v. Nicholson, 19 Vet. 473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The notice letter must include a statement of the conditions for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  After conducting any development necessary based on any response received to the notification letter, the RO should readjudicate the claims, considering all the evidence of record.  If the disposition remains unfavorable, the RO should furnish the appellant and her representative with another SSOC and afford them an opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


